Case 4:21-cv-00631-SDJ-KPJ Document 8-7 Filed 09/10/21 Page 1 of 5 PageID #: 200




                      EXHIBIT 7
   Case 4:21-cv-00631-SDJ-KPJ Document 8-7 Filed 09/10/21 Page 2 of 5 PageID #: 201




                                          GRAY REED.
       STEPHEN J. QUEZADA BOARD CERTIFIED- LABOR & EMPLOYMENT LAW
       D: 713-986-7215 TEXAS BOARD OF LEGAL SPECIALIZATION
       SQUEZADA@GRAYREED.COM


                                                 August 18,2021



      VIA Certified Mail, RRR

      Michael Moates
      2700 Colorado Boulevard #1526
      Denton,TX76210

      Re: MOATES V. LONE STAR COLLEGE SYSTEM, ET AL.; IN THE UNITED STATES DISTRICT COURT
      FOR THE EASTERN DISTRICT OF TEXAS, SHERMAN DIVISION; ClV. A. No. 4:21 -cv-00631

      Dear Mr. Moates:


               Enclosed is a filed copy of the joint stipulation of dismissal with prejudice.


               If you have any questions, please call me at (713) 986-7215.



                                                              Regards,



                                                              Stephen J. Quezada




1300 POST OAK BLVD. SUITE 2000 | HOUSTON, TEXAS 77056 | P: 713.986.7000 | F: 713.986.7100 | GR.\YIIEED.COM
      4831-1939-5574.1
      4831-1939-5574.1
Case 4:21-cv-00631-SDJ-KPJ Document 8-7 Filed 09/10/21 Page 3 of 5 PageID #: 202
  Case 4:21-cv-00631-SDJ-KPJ Document 4 Filed 08/17/21 Page 1 of 2 PagelD #: 78




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DWISION

  MR. MICHAEL MOATES, §
                                             §
                     Plaintiff, §
                                             §
  v. § CIV.A.N0.4:21-cv-00631-SDJ-KPJ
                                             §
  LONE STAR COLLEGE SYSTEM, §
  DR. HRISAFIA BEKIARIS, DR. JESS §
  KELLY, AND LESLIEANN THOMAS, §
  DR. CHRISTOPHER ALLEN, AND §
  ALICIA GUEVARA, §
                                             §
                     Defendants. § JURY TRIAL DEMANDED


              Plaintiff Michael Moates and Defendant Lone Star CoUege System's
                          Jouit Stipulation of Dismissal with Prejudice



           Pursuant to FRCP 4l(a)(l)(A)(ii), Plaintiff Michael Moates and Defendant

  Lone Star College System jointly request that the Court enter an order dismissing


  the above styled and numbered matter in its entirety, with prejudice. Further, the


  parties stipulate that each party should bear its own attorneys' fees and costs.


                                                 Respectfully submitted,




                                                 _/s/_Michael Moa tes
                                                 Michael Moates
                                                 2700 Colorado Boulevard #1526
                                                 Denton, TX 76210
                                                 Phone: 817-999-7534
                                                 michaelsmoates@g-mail.com


                                                 Pro Se Plaintiff




  4844-4641-2790.1
Case 4:21-cv-00631-SDJ-KPJ Document 8-7 Filed 09/10/21 Page 4 of 5 PageID #: 203
 Case 4:21-cv-00631-SDJ-KPJ Document 4-1 Filed 08/17/21 Page 1 of 1 PagelD #: 80




                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  MR. MICHAEL MOATES,

              Plaintiff,

  V.                                        § CIV. A. NO. 4:21-cv-00631-SDJ-KPJ
                                            §
  LONE STAR COLLEGE SYSTEM,
  DR. HRISAFIABEKIAEIS, DR. JESS
  KELLY, AND LESLIEANN THOMAS,
  DR. CHRISTOPHER ALLEN, AND
  ALICIAGUEVARA,

              Defendants.                   § JURY TRIAL DEMANDED


                            Order of Dismissal with Prejudice



        Before the Court is the Parties' Joint Stipulation of Dismissal with Prejudice.


  The relief requested in the Joint Stipulation is GRANTED. It is therefore ORDERED

  that this matter is DISMISSED WITH PREJUDICE in its entirety. It is further

  ORDERED that each party shall bear its own costs, attorneys' fees, and expenses.
Case 4:21-cv-00631-SDJ-KPJ Document 8-7 Filed 09/10/21 Page 5 of 5 PageID #: 204
                                                     U.S. Postal Service™
                                             r^      CERTIFIED MAIL® RECEIPT
                                             ui       Domestic Mail 6nly
                                             •Jl
                                             ET      For delivery information, visit our website at www.usps.com<s

                                             m                   if
                                             rf
                                             co    Certified Mail Fee
                                             r-
                                                   fcxtra Services & Fees (check box, add fee as approprfate;
                                             a       D Return Receipt (hardcopy) $
                                             a      D Return Receipt (electronic) ( .                                    Postmark
                                             a      DCarttfledMallResWcledDaliveiy $.                                      More
                                             a      D Adult Signature Required $
                                                                                                                •ii'i;
                                             a
                                                    d Adult signature ResWcted Deliveiy $
                                                                                                                         / I;
                                             r^     'ostage                                                                     '•(/.:'/
                                             CT
                                             r\

                                             rf    1$.                        Michael Moates
                                             ru    ISenlTo
                                             a                           2700 Colorado Blvd., #1526
                                             p-    [SVeei'ar,
                                                                               Denton, Texas 76210
                                                   \C'ity,'Sla

                                                    PS Form 3BOO, April 2016 PSN 75!
